PRATT, J.
The court charged the jury that the originator of a slander is responsible for the repetitions, and that they must inquire carefully to what extent, if at all, under the proof, the alleged slander had traveled. In this respect the charge was erroneous. There was no proof that the slander had been repeated, and the jury were invited to give damages upon this mistaken basis. The exception taken was sufficient.
Judgment reversed, and a new trial ordered, with costs to abide event. All concur.